Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141482                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
            Plaintiff-Appellee,                                                                        Diane M. Hathaway
  v                                                                 SC: 141482                        Alton Thomas Davis,
                                                                    COA: 288216                                          Justices
                                                                    Wayne CC: 07-007134-FC
  EDWARD ARTHUR HART,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 8, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE the defendant’s convictions for child
  sexually abusive activity under MCL 750.145c(2), and we REMAND this case to the
  Wayne Circuit Court for entry of judgments of conviction for possession of child
  sexually abusive material and resentencing under MCL 750.145c(4). People v Hill, 486
  Mich 658 (2010). In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.

        CORRIGAN, J. (concurring).

         I concur in the order vacating defendant’s convictions under MCL 750.145c(2)
  because this course of action is consistent with the majority opinion in People v Hill, 486
  Mich 658 (2010). I write separately only to reiterate my disagreement with that majority
  opinion—which I conclude incorrectly interpreted MCL 750.145c(2)—as expressed by
  Justice YOUNG’s dissenting opinion in Hill, which I joined.

        YOUNG, J. (concurring).

          While I recognize that People v Hill, 486 Mich 658 (2010), controls the outcome
  in this case, I continue to adhere to my dissenting opinion in Hill.

        KELLY, C.J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           1117                                                                Clerk